Exhibit 10.1

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

PLUS THERAPEUTICS, INC.

2020 STOCK INCENTIVE PLAN

 

Adopted by the Board of Directors on April 30, 2020

Approved by the Stockholders on June 16, 2020

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

PLUS THERAPEUTICS, INC.

2020 STOCK INCENTIVE PLAN

 

- i -

--------------------------------------------------------------------------------

Table of Contents

 

SECTION 1.

ESTABLISHMENT AND PURPOSE.1

SECTION 2.

DEFINITIONS.1

 

(a)

“Affiliate”2

 

(b)

“Award”2

 

(c)

“Award Agreement”2

 

(d)

“Board of Directors” or “Board”2

 

(e)

“Cause”2

 

(f)

“Change in Control”2

 

(g)

“Code”3

 

(h)

“Committee”3

 

(i)

“Company”3

 

(j)

“Consultant”4

 

(k)

“Disability”4

 

(l)

“Effective Date”4

 

(m)

“Employee”4

 

(n)

“Exchange Act”4

 

(o)

“Exercise Price”4

 

(p)

“Fair Market Value”4

 

(q)

“ISO”4

 

(r)

“Nonstatutory Option” or “NSO”5

 

(s)

“Offeree”5

 

(t)

“Option”5

 

(u)

“Optionee”5

 

(v)

“Outside Director”5

 

(w)

“Parent”5

 

(x)

“Participant”5

 

(y)

“Plan”5

 

(z)

“Purchase Price”5

 

(aa)

“Restricted Share”5

 

(bb)

“Restricted Share Agreement”5

 

(cc)

“SAR”5

PLUS THERAPEUTICS, INC.

2020 STOCK INCENTIVE PLAN

 

- ii -

--------------------------------------------------------------------------------

 

(dd)

“SAR Agreement”5

 

(ee)

“Service”5

 

(ff)

“Share”6

 

(gg)

“Stock”6

 

(hh)

“Stock Option Agreement”6

 

(ii)

“Stock Unit”6

 

(jj)

“Stock Unit Agreement”6

 

(kk)

“Subsidiary”6

SECTION 3.

ADMINISTRATION.6

 

(a)

Committee Composition6

 

(b)

Committee for Non-Officer Grants6

 

(c)

Committee Procedures7

 

(d)

Committee Responsibilities7

 

(e)

Cancellation and Re-Grant of Stock Awards8

SECTION 4.

ELIGIBILITY.8

 

(a)

General Rule8

 

(b)

Limit on Grants to Outside Directors8

 

(c)

Ten-Percent Stockholders9

 

(d)

Attribution Rules9

 

(e)

Outstanding Stock9

SECTION 5.

STOCK SUBJECT TO PLAN.9

 

(a)

Basic Limitation9

 

(b)

Additional Shares9

 

(c)

Substitution and Assumption of Awards10

SECTION 6.

RESTRICTED SHARES.10

 

(a)

Restricted Stock Agreement10

 

(b)

Payment for Awards10

 

(c)

Vesting10

 

(d)

Voting and Dividend Rights10

 

(e)

Restrictions on Transfer of Shares10

SECTION 7.

TERMS AND CONDITIONS OF OPTIONS.11

 

(a)

Stock Option Agreement11

PLUS THERAPEUTICS, INC.

2020 STOCK INCENTIVE PLAN

 

- iii -

--------------------------------------------------------------------------------

 

(b)

Number of Shares11

 

(c)

Exercise Price11

 

(d)

Withholding Taxes11

 

(e)

Exercisability and Term11

 

(f)

Exercise of Options11

 

(g)

No Rights as a Stockholder12

 

(h)

Modification or Extension of Options12

 

(i)

Restrictions on Transfer of Shares12

 

(j)

Buyout Provisions12

SECTION 8.

PAYMENT FOR SHARES.13

 

(a)

General Rule13

 

(b)

Surrender of Stock13

 

(c)

Services Rendered13

 

(d)

Cashless Exercise13

 

(e)

Exercise/Pledge13

 

(f)

Net Exercise13

 

(g)

Promissory Note13

 

(h)

Other Forms of Payment13

 

(i)

Limitations under Applicable Law14

SECTION 9.

STOCK APPRECIATION RIGHTS.14

 

(a)

SAR Agreement14

 

(b)

Number of Shares14

 

(c)

Exercise Price14

 

(d)

Exercisability and Term14

 

(e)

No Rights as a Stockholder14

 

(f)

Exercise of SARs14

 

(g)

Modification, Extension or Assumption of SARs15

 

(h)

Buyout Provisions15

SECTION 10.

STOCK UNITS.15

 

(a)

Stock Unit Agreement15

 

(b)

Payment for Awards15

 

(c)

Vesting Conditions15

PLUS THERAPEUTICS, INC.

2020 STOCK INCENTIVE PLAN

 

- iv -

--------------------------------------------------------------------------------

 

(d)

Voting and Dividend Rights15

 

(e)

Form and Time of Settlement of Stock Units16

 

(f)

Death of Recipient16

 

(g)

Creditors’ Rights16

SECTION 11.

ADJUSTMENT OF SHARES.16

 

(a)

Adjustments16

 

(b)

Dissolution or Liquidation17

 

(c)

Reorganizations17

 

(d)

Reservation of Rights18

 

(e)

Change in Control18

SECTION 12.

DEFERRAL OF AWARDS.18

 

(a)

Committee Powers18

 

(b)

General Rules19

SECTION 13.

AWARDS UNDER OTHER PLANS.19

SECTION 14.

LEGAL AND REGULATORY REQUIREMENTS.19

SECTION 15.

WITHHOLDING TAXES.19

 

(a)

Withholding Taxes19

 

(b)

Share Withholding19

SECTION 16.

OTHER PROVISIONS APPLICABLE TO AWARDS.20

 

(a)

Transferability20

 

(b)

Performance Criteria20

SECTION 17.

NO EMPLOYMENT RIGHTS.21

SECTION 18.

SECTION 409A.21

SECTION 19.

DURATION AND AMENDMENTS.22

 

(a)

Term of the Plan22

 

(b)

Right to Amend or Terminate the Plan22

 

(c)

Effect of Termination22

SECTION 20.

AWARDS TO NON-U.S. PARTICIPANTS.22

SECTION 21.

FORFEITURE, CANCELLATION OR CLAWBACK OF AWARDS.22

SECTION 22.

GOVERNING LAW.23

 

 

PLUS THERAPEUTICS, INC.

2020 STOCK INCENTIVE PLAN

 

- v -

--------------------------------------------------------------------------------

PLUS THERAPEUTICS, INC.

2020 STOCK INCENTIVE PLAN

SECTION 1.

ESTABLISHMENT AND PURPOSE.

(a)

The Plan was adopted by the Board of Directors on April 30, 2020 subject to
approval of the Company’s stockholders.  The Plan shall be effective upon
approval by the stockholders of the Company on the Effective Date.  The Plan is
a successor to the 2014 Equity Incentive Plan of Plus Therapeutics, Inc. (the
“Predecessor Plan”).  From and after 12:01 a.m. Central time on the Effective
Date, no additional stock awards will be granted under the Predecessor
Plan.  All Awards granted on or after the Effective Date will be granted under
this Plan.  All stock awards granted under the Predecessor Plan will remain
subject to the terms of the Predecessor Plan.

(i)Any Shares that would otherwise remain available for future grants under the
Predecessor Plan as of 12:01 a.m. Central Time on the Effective Date (the
“Predecessor Plan’s Available Reserve”) will cease to be available under the
Predecessor Plan at such time. Instead, that number of Shares equal to the
Predecessor Plan’s Available Reserve will be added to the Absolute Share Limit
(as further described in Section 5(a) below) and be then immediately available
for grants and issuance pursuant to Awards hereunder, up to the maximum number
set forth in Section 5(a) below.

(ii)In addition, from and after 12:01 a.m. Central time on the Effective Date,
with respect to the aggregate number of Shares subject, at such time, to
outstanding stock options and stock awards granted under the Predecessor Plan
that (i) expire or terminate for any reason prior to exercise or settlement; or
(ii) are forfeited because of the failure to meet a contingency or condition
required to vest such Shares or otherwise return to the Company (such Shares the
“Predecessor Plan Returning Shares”) will immediately be added to the Absolute
Share Limit (as further described in Section 5(a) below) as and when such a
Share becomes a Predecessor Plan Returning Share, up to the maximum number set
forth in Section 3(a) below.  For the avoidance of doubt, Predecessor Plan
Returning Shares will not include any Shares subject to outstanding stock
options or stock awards granted under the Predecessor Plan that are reacquired,
withheld (or not issued) to satisfy (i) a tax withholding obligation in
connection with an award or (ii) the purchase price or exercise price of an
award.

(b)

The purpose of the Plan is to promote the long-term success of the Company and
the creation of stockholder value by (a) encouraging Employees, Outside
Directors and Consultants to focus on critical long-range objectives, (b)
encouraging the attraction and retention of Employees, Outside Directors and
Consultants with exceptional qualifications and (c) linking Employees, Outside
Directors and Consultants directly to stockholder interests through increased
stock ownership. The Plan seeks to achieve this purpose by providing for Awards
in the form of restricted shares, stock units, options (which may constitute
incentive stock options or nonstatutory stock options) or stock appreciation
rights.

SECTION 2.

DEFINITIONS.

PLUS THERAPEUTICS, INC.

2020 STOCK INCENTIVE PLAN

 

- 1 -



--------------------------------------------------------------------------------

“Affiliate”

shall mean any entity other than a Subsidiary, if the Company and/or one or more
Subsidiaries own not less than 50% of such entity.

“Award”

shall mean any award of an Option, a SAR, a Restricted Share or a Stock Unit
under the Plan.

“Award Agreement”

shall mean a Stock Option Agreement, SAR Agreement, Restricted Share Agreement
or Stock Unit Agreement, as applicable.

“Board of Directors” or “Board”

shall mean the Board of Directors of the Company, as constituted from time to
time.

“Cause”

shall mean, unless such term or an equivalent term is otherwise defined by the
applicable Award Agreement or other written agreement between a Participant and
the Company, a Subsidiary or an Affiliate applicable to an Award, any of the
following: (i) the Participant’s theft, dishonesty, willful misconduct, breach
of fiduciary duty for personal profit, or falsification of any documents or
records of the Company, a Subsidiary or any Affiliate; (ii) the Participant’s
material failure to abide by a code of conduct or other policies of the Company,
a Subsidiary or an Affiliate (including, without limitation, policies relating
to confidentiality and reasonable workplace conduct); (iii) the Participant’s
unauthorized use, misappropriation, destruction or diversion of any tangible or
intangible asset or corporate opportunity of the Company, a Subsidiary or an
Affiliate (including, without limitation, the Participant’s improper use or
disclosure of confidential or proprietary information of the Company, a
Subsidiary or an Affiliate); (iv) any intentional act by the Participant which
has a material detrimental effect on the reputation or business of a Company, a
Subsidiary or an Affiliate; (v) the Participant’s repeated failure or inability
to perform any reasonable assigned duties after written notice from the Company,
a Subsidiary or an Affiliate of, and a reasonable opportunity to cure, such
failure or inability; (vi) any material breach by the Participant of any
employment, service, non-disclosure, non-competition, non-solicitation or other
similar agreement between the Participant and the Company, a Subsidiary or an
Affiliate, which breach is not cured pursuant to the terms of such agreement; or
(vii) the Participant’s conviction (including any plea of guilty or nolo
contendere) of any criminal act involving fraud, dishonesty, misappropriation or
moral turpitude, or which impairs the Participant’s ability to perform his or
her duties with the Company, a Subsidiary or an Affiliate.

“Change in Control”

shall mean the occurrence of any of the following events:

(i)A change in the composition of the Board of Directors occurs, as a result of
which fewer than one-half of the incumbent directors are directors who either:

(A)Had been directors of the Company on the “look-back date” (as defined below)
(the “original directors”); or

(B)Were elected, or nominated for election, to the Board of Directors with the
affirmative votes of at least a majority of the aggregate of the original
directors who were still in office at the time of the election or nomination and
the directors whose election or nomination was previously so approved (the
“continuing directors”); or

PLUS THERAPEUTICS, INC.

2020 STOCK INCENTIVE PLAN

 

- 2 -



--------------------------------------------------------------------------------

(ii)Any “person” (as defined below) who by the acquisition or aggregation of
securities, is or becomes the “beneficial owner” (as defined in Rule 13d-3 under
the Exchange Act), directly or indirectly, of securities of the Company
representing 50% or more of the combined voting power of the Company’s then
outstanding securities ordinarily (and apart from rights accruing under special
circumstances) having the right to vote at elections of directors (the “Base
Capital Stock”); except that any change in the relative beneficial ownership of
the Company’s securities by any person resulting solely from a reduction in the
aggregate number of outstanding shares of Base Capital Stock, and any decrease
thereafter in such person’s ownership of securities, shall be disregarded until
such person increases in any manner, directly or indirectly, such person’s
beneficial ownership of any securities of the Company; or

(iii)The consummation of a merger or consolidation of the Company with or into
another entity or any other corporate reorganization, if persons who were not
stockholders of the Company immediately prior to such merger, consolidation or
other reorganization own immediately after such merger, consolidation or other
reorganization 50% or more of the voting power of the outstanding securities of
each of (A) the continuing or surviving entity and (B) any direct or indirect
parent corporation of such continuing or surviving entity; or

(iv)The sale, transfer or other disposition of all or substantially all of the
Company’s assets.

For purposes of subsection 2(f)(i) above, the term “look-back” date shall mean
the date 24 months prior to the date of the event that may constitute a Change
in Control.

For purposes of subsection 2(f)(iii)) above, the term “person” shall have the
same meaning as when used in Sections 13(d) and 14(d) of the Exchange Act but
shall exclude (1) a trustee or other fiduciary holding securities under an
employee benefit plan maintained by the Company or a Parent or Subsidiary and
(2) a corporation owned directly or indirectly by the stockholders of the
Company in substantially the same proportions as their ownership of the Stock.

Any other provision of this Section 2(f) notwithstanding, a transaction shall
not constitute a Change in Control if its sole purpose is to change the state of
the Company’s incorporation or to create a holding company that will be owned in
substantially the same proportions by the persons who held the Company’s
securities immediately before such transaction, and a Change in Control shall
not be deemed to occur if the Company files a registration statement with the
United States Securities and Exchange Commission for the offering of securities
or debt to the public.

“Code”

shall mean the Internal Revenue Code of 1986, as amended.

“Committee”

shall mean the Compensation Committee as designated by the Board of Directors,
which is authorized to administer the Plan, as described in Section 3 hereof.

“Company”

shall mean Plus Therapeutics, Inc., a Delaware corporation, or any successor
corporation thereto.

PLUS THERAPEUTICS, INC.

2020 STOCK INCENTIVE PLAN

 

- 3 -



--------------------------------------------------------------------------------

“Consultant”

shall mean an individual who is a consultant or advisor and who provides bona
fide services to the Company, a Parent, a Subsidiary or an Affiliate as an
independent contractor (not including service as a member of the Board of
Directors) or a member of the board of directors of a Parent or a Subsidiary, in
each case who is not an Employee.

“Disability”

shall mean any permanent and total disability as defined by section 22(e)(3) of
the Code

“Effective Date”

shall mean the effective date of this Plan document, which is the date of the
annual meeting of stockholders of the Company held in 2020.

“Employee”

shall mean any individual who is a common-law employee of the Company, a Parent,
a Subsidiary or an Affiliate.

“Exchange Act”

shall mean the Securities Exchange Act of 1934, as amended, and the rules and
regulations promulgated thereunder.

“Exercise Price”

shall mean, in the case of an Option, the amount for which one Share may be
purchased upon exercise of such Option, as specified in the applicable Stock
Option Agreement. “Exercise Price,” in the case of a SAR, shall mean an amount,
as specified in the applicable SAR Agreement, which is subtracted from the Fair
Market Value of one Share in determining the amount payable upon exercise of
such SAR.

“Fair Market Value”

with respect to a Share, shall mean the market price of one Share, determined by
the Committee as follows:

(i)If the Stock was traded over-the-counter on the date in question, then the
Fair Market Value shall be equal to the last transaction price quoted for such
date by the OTC Bulletin Board or, if not so quoted, shall be equal to the mean
between the last reported representative bid and asked prices quoted for such
date by the principal automated inter-dealer quotation system on which the Stock
is quoted or, if the Stock is not quoted on any such system, by the Pink Sheets
LLC;

(ii)If the Stock was traded on any established stock exchange (such as The
Nasdaq Global Market, The Nasdaq Global Select Market or the New York Stock
Exchange) or national market system on the date in question, then the Fair
Market Value shall be equal to the closing price reported for such date by the
applicable exchange or system; or

(iii)If none of the foregoing provisions is applicable, then the Fair Market
Value shall be determined by the Committee in good faith on such basis as it
deems appropriate.

In all cases, the determination of Fair Market Value by the Committee shall be
conclusive and binding on all persons.

“ISO”

shall mean an employee incentive stock option described in Section 422 of the
Code.

PLUS THERAPEUTICS, INC.

2020 STOCK INCENTIVE PLAN

 

- 4 -



--------------------------------------------------------------------------------

“Nonstatutory Option” or “NSO”

shall mean an employee stock option that is not an ISO.

“Offeree”

shall mean an individual to whom the Committee has offered the right to acquire
Shares under the Plan (other than upon exercise of an Option or SAR).

“Option”

shall mean an ISO or Nonstatutory Option granted under the Plan and entitling
the holder to purchase Shares.

“Optionee”

shall mean the holder of an Option or SAR.

“Outside Director”

shall mean a member of the Board of Directors who is not a common-law employee
of, or paid consultant to, the Company, a Parent or a Subsidiary.

“Parent”

shall mean any corporation (other than the Company) in an unbroken chain of
corporations ending with the Company, if each of the corporations other than the
Company owns stock possessing 50% or more of the total combined voting power of
all classes of stock in one of the other corporations in such chain. A
corporation that attains the status of a Parent on a date after the adoption of
the Plan shall be a Parent commencing as of such date.

“Participant”

shall mean the holder of an Award.

“Plan”

shall mean this 2020 Stock Incentive Plan of Plus Therapeutics, Inc., as amended
from time to time.

“Purchase Price”

shall mean the consideration for which one Share may be acquired under the Plan
(other than upon exercise of an Option or SAR), as specified by the Committee.

“Restricted Share”

shall mean a Share awarded under the Plan.

“Restricted Share Agreement”

shall mean the agreement between the Company and the recipient of a Restricted
Share which contains the terms, conditions and restrictions pertaining to such
Restricted Shares.

“SAR”

shall mean a stock appreciation right granted under the Plan.

“SAR Agreement”

shall mean the agreement between the Company and an Optionee which contains the
terms, conditions and restrictions pertaining to his or her SAR.

“Service”

shall mean service as an Employee, Consultant or Outside Director, subject to
such further limitations as may be set forth in the Plan or the applicable Stock
Option Agreement, SAR Agreement, Restricted Share Agreement or Stock Unit
Agreement, and as determined in the sole discretion of the Committee. Service
does not terminate when an Employee goes on a bona fide leave of absence, that
was approved by the Company in writing, if the terms of the leave provide for
continued Service crediting, or when continued service crediting is required by
applicable law. However, for purposes of determining whether an Option is
entitled to ISO status, an Employee’s

PLUS THERAPEUTICS, INC.

2020 STOCK INCENTIVE PLAN

 

- 5 -



--------------------------------------------------------------------------------

Service will be treated as terminating three months after such Employee went on
leave, unless such Employee’s right to return to active work is guaranteed by
law or by a contract. Service terminates in any event when the approved leave
ends, unless such Employee immediately returns to active work.  The Company
determines which leaves count toward Service, and when Service terminates for
all purposes under the Plan.

“Share”

shall mean one share of Stock, as adjusted in accordance with Section 11 (if
applicable).  

“Stock”

shall mean the Common Stock of the Company.

“Stock Option Agreement”

shall mean the agreement between the Company and an Optionee that contains the
terms, conditions and restrictions pertaining to such Option.

“Stock Unit”

shall mean a bookkeeping entry representing the Company’s obligation to deliver
one Share (or distribute cash) on a future date in accordance with the
provisions of a Stock Unit Agreement.

“Stock Unit Agreement”

shall mean the agreement between the Company and the recipient of a Stock Unit
which contains the terms, conditions and restrictions pertaining to such Stock
Unit.

“Subsidiary”

shall mean any corporation, if the Company and/or one or more other Subsidiaries
own not less than 50% of the total combined voting power of all classes of
outstanding stock of such corporation. A corporation that attains the status of
a Subsidiary on a date after the adoption of the Plan shall be considered a
Subsidiary commencing as of such date.

SECTION 3.

ADMINISTRATION.

Committee Composition

. The Plan shall be administered by a Committee appointed by the Board of
Directors, or by the Board of Directors acting as the Committee. The Committee
shall consist of two or more directors of the Company. In addition, the
composition of the Committee shall satisfy such requirements as the Securities
and Exchange Commission may establish for administrators acting under plans
intended to qualify for exemption under Rule 16b-3 (or its successor) under the
Exchange Act.

Committee for Non-Officer Grants

. The Board of Directors may also appoint one or more separate committees of the
Board, each composed of one or more directors of the Company who need not
satisfy the requirements of Section 3(a), who may administer the Plan with
respect to Employees who are not considered officers or directors of the Company
under Section 16 of the Exchange Act, may grant Awards under the Plan to such
Employees and may determine all terms of such grants. Within the limitations of
the preceding sentence, any reference in the Plan to the Committee shall include
such committee or committees appointed pursuant to the preceding sentence. To
the extent permitted by applicable law, the Board of Directors may also
authorize one or more officers of the Company to designate Employees, other than
officers under Section 16 of the Exchange Act, to receive Awards and/or to
determine the number of such Awards to be received by such persons;

PLUS THERAPEUTICS, INC.

2020 STOCK INCENTIVE PLAN

 

- 6 -



--------------------------------------------------------------------------------

provided, however, that the Board of Directors shall specify the total number of
Awards that such officers may so award.

Committee Procedures

. The Board of Directors shall designate one of the members of the Committee as
chairman. The Committee may hold meetings at such times and places as it shall
determine. The acts of a majority of the Committee members present at meetings
at which a quorum exists, or acts reduced to or approved in writing (including
via email) by all Committee members, shall be valid acts of the Committee.

Committee Responsibilities

. Subject to the provisions of the Plan, the Committee shall have full authority
and discretion to take the following actions:

(i)To interpret the Plan and to apply its provisions;

(ii)To adopt, amend or rescind rules, procedures and forms relating to the Plan;

(iii)To adopt, amend or terminate sub-plans established for the purpose of
satisfying applicable foreign laws including qualifying for preferred tax
treatment under applicable foreign tax laws;

(iv)To authorize any person to execute, on behalf of the Company, any instrument
required to carry out the purposes of the Plan;

(v)To determine when Awards are to be granted under the Plan;

(vi)To select the Offerees, Optionees and Participants;

(vii)To determine the type of Award and number of Shares or amount of cash to be
made subject to each Award;

(viii)To prescribe the terms and conditions of each Award, including (without
limitation) the Exercise Price and Purchase Price, and the vesting or duration
of the Award (including accelerating the vesting of Awards, either at the time
of the Award or thereafter, without the consent of the Participant), to
determine whether an Option is to be classified as an ISO or as a Nonstatutory
Option, and to specify the provisions of the agreement relating to such Award;

(ix)To amend any outstanding Award Agreement, subject to applicable legal
restrictions and to the consent of the Participant if the Participant’s rights
or obligations would be materially impaired;

(x)To prescribe the consideration for the grant of each Award or other right
under the Plan and to determine the sufficiency of such consideration;

(xi)To determine the disposition of each Award or other right under the Plan in
the event of a Participant’s divorce or dissolution of marriage;

PLUS THERAPEUTICS, INC.

2020 STOCK INCENTIVE PLAN

 

- 7 -



--------------------------------------------------------------------------------

(xii)To determine whether Awards under the Plan will be granted in replacement
of other grants under an incentive or other compensation plan of an acquired
business;

(xiii)To correct any defect, supply any omission, or reconcile any inconsistency
in the Plan or any Award Agreement;

(xiv)To establish or verify the extent of satisfaction of any performance goals
or other conditions applicable to the grant, issuance, exercisability, vesting
and/or ability to retain any Award; and

(xv)To take any other actions deemed necessary or advisable for the
administration of the Plan.

Subject to the requirements of applicable law, the Committee may designate
persons other than members of the Committee to carry out its responsibilities
and may prescribe such conditions and limitations as it may deem appropriate,
except that the Committee may not delegate its authority with regard to the
selection for participation of or the granting of Awards under the Plan to
persons subject to Section 16 of the Exchange Act. All decisions,
interpretations and other actions of the Committee shall be final and binding on
all Offerees, all Optionees, all Participants and all persons deriving their
rights from an Offeree, Optionee or Participant. No member of the Committee
shall be liable for any action that he has taken or has failed to take in good
faith with respect to the Plan, any Award, or any right to acquire Shares under
the Plan.

Cancellation and Re-Grant of Stock Awards

.  Notwithstanding any contrary provision of the Plan, neither the Committee nor
its designees shall have the authority to: (i) amend the terms of outstanding
Options or SARs to reduce the Exercise Price thereof, or (ii) cancel outstanding
Options or SARs with an Exercise Price above the current Fair Market Value per
Share in exchange for another Option, SAR or other Award, unless the
stockholders of the Company have previously approved such an action or such
action relates to an adjustment pursuant to Section 11.

SECTION 4.

ELIGIBILITY.

General Rule

. Only common-law employees of the Company, a Parent or a Subsidiary shall be
eligible for the grant of ISOs. Only Employees, Consultants and Outside
Directors shall be eligible for the grant of Restricted Shares, Stock Units,
Nonstatutory Options or SARs.

Limit on Grants to Outside Directors

.  Notwithstanding any other provision of the Plan to the contrary, the Board of
Directors may establish compensation for Outside Directors from time to time,
subject to the limitations in the Plan. The Board of Directors will from time to
time determine the terms, conditions and amounts of all such Outside Director
compensation in its discretion and pursuant to the exercise of its business
judgment, taking into account such factors, circumstances and considerations as
it shall deem relevant from time to time, provided that the sum of any cash
compensation, or other compensation, and the value (determined as of the grant
date in accordance with Financial Accounting Standards Board Accounting
Standards Codification of Topic 718, or any successor thereto) of Awards granted
to Outside Directors as compensation for services as an Outside

PLUS THERAPEUTICS, INC.

2020 STOCK INCENTIVE PLAN

 

- 8 -



--------------------------------------------------------------------------------

Director during any calendar year of the Company may not exceed $500,000
(increased to $700,000 in the calendar year of his or her initial service as an
Outside Director).

Ten-Percent Stockholders

. An Employee who owns more than 10% of the total combined voting power of all
classes of outstanding stock of the Company, a Parent or Subsidiary shall not be
eligible for the grant of an ISO unless such grant satisfies the requirements of
Section 422(c)(5) of the Code.

Attribution Rules

. For purposes of Section 4(c) above, in determining stock ownership, an
Employee shall be deemed to own the stock owned, directly or indirectly, by or
for such Employee’s brothers, sisters, spouse, ancestors and lineal descendants.
Stock owned, directly or indirectly, by or for a corporation, partnership,
estate or trust shall be deemed to be owned proportionately by or for its
stockholders, partners or beneficiaries.

Outstanding Stock

. For purposes of Section 4(c) above, “outstanding stock” shall include all
stock actually issued and outstanding immediately after the grant. “Outstanding
stock” shall not include shares authorized for issuance under outstanding
options held by the Employee or by any other person.

SECTION 5.

STOCK SUBJECT TO PLAN.

Basic Limitation

. Shares offered under the Plan shall be authorized but unissued Shares or
treasury Shares. Subject to Section 5(b) below, the maximum aggregate number of
Shares authorized for issuance as Awards under the Plan shall not exceed 650,781
Shares, which is the sum of (i) 550,000 Shares, plus (ii) the number of shares
subject to the Predecessor Plan’s Available Reserve, plus (iii) the number of
shares that are Predecessor Plan Returning Shares, as such shares become
available from time to time (the “Absolute Share Limit”).  The number of Shares
that may be delivered in the aggregate pursuant to the exercise of ISOs granted
under the Plan shall not exceed 650,781 Shares plus, to the extent allowable
under Section 422 of the Code and the Treasury Regulations promulgated
thereunder, any Shares that become available for issuance under the Plan
pursuant to Section 5(b).  The limitations of this Section 5(a) shall be subject
to adjustment pursuant to Section 11. The number of Shares that are subject to
Options or other Awards outstanding at any time under the Plan shall not exceed
the number of Shares which then remain available for issuance under the Plan.
The Company shall at all times reserve and keep available sufficient Shares to
satisfy the requirements of the Plan.

Additional Shares

. If Restricted Shares are forfeited, then such Shares shall again become
available for Awards under the Plan. If Stock Units, Options or SARs are
forfeited or terminate for any reason before being exercised or settled, then
the corresponding Shares shall again become available for Awards under the
Plan.  If Stock Units are settled, then only the number of Shares (if any)
actually issued in settlement of such Stock Units shall reduce the number
available in Section 5(a) and the balance shall again become available for
Awards under the Plan.  The full number of Options exercised shall be counted
against the number of Shares available for Awards under the Plan, regardless of
the number of Shares actually issued upon exercise of such Options.  The full
number of SARs settled shall be counted against the number of Shares available
for Awards under the Plan, regardless of the number of Shares actually issued in
settlement of such SARs.  For the avoidance

PLUS THERAPEUTICS, INC.

2020 STOCK INCENTIVE PLAN

 

- 9 -



--------------------------------------------------------------------------------

of doubt, any Shares withheld to satisfy the exercise price or tax withholding
obligation pursuant to any Award shall not be added to the Shares available for
Awards under the Plan.  Notwithstanding the foregoing provisions of this Section
5(b), Shares that have actually been issued shall not again become available for
Awards under the Plan, except for Restricted Shares that are forfeited and do
not become vested.

Substitution and Assumption of Awards

.  The Committee may make Awards under the Plan by assumption, substitution or
replacement of stock options, stock appreciation rights, stock units or similar
awards granted by another entity (including a Parent or Subsidiary), if such
assumption, substitution or replacement is in connection with an asset
acquisition, stock acquisition, merger, consolidation or similar transaction
involving the Company (and/or its Parent or Subsidiary) and such other entity
(and/or its affiliate).  The terms of such assumed, substituted or replaced
Awards shall be as the Committee, in its discretion, determines is appropriate,
notwithstanding limitations on Awards in the Plan.  Any such substitute or
assumed Awards shall not count against the Absolute Share Limit set forth in
Section 5(a) (nor shall Shares subject to such Awards be added to the Shares
available for Awards under the Plan as provided in Section 5(b) above), except
that Shares acquired by exercise of substitute ISOs will count against the
maximum number of Shares that may be issued pursuant to the exercise of ISOs
under the Plan.

SECTION 6.

RESTRICTED SHARES.

Restricted Stock Agreement

. Each grant of Restricted Shares under the Plan shall be evidenced by a
Restricted Stock Agreement between the recipient and the Company. Such
Restricted Shares shall be subject to all applicable terms of the Plan and may
be subject to any other terms that are not inconsistent with the Plan. The
provisions of the various Restricted Stock Agreements entered into under the
Plan need not be identical.

Payment for Awards

. Restricted Shares may be sold or awarded under the Plan for such consideration
as the Committee may determine, including (without limitation) cash, cash
equivalents, full-recourse promissory notes, past services and future services.

Vesting

. Each Award of Restricted Shares may or may not be subject to vesting. Vesting
shall occur, in full or in installments, upon satisfaction of the conditions
specified in the Restricted Stock Agreement. A Restricted Stock Agreement may
provide for accelerated vesting in the event of the Participant’s death,
Disability or retirement or other events.

Voting and Dividend Rights

. The holders of Restricted Shares awarded under the Plan shall have the same
voting, dividend and other rights as the Company’s other stockholders. Holders
of Restricted Shares must invest any cash dividends received in additional
Restricted Shares. Such additional Restricted Shares shall be subject to the
same conditions and restrictions (including without limitation, any forfeiture
conditions) as the Award with respect to which the dividends were paid.

Restrictions on Transfer of Shares

. Restricted Shares shall be subject to such rights of repurchase, rights of
first refusal or other restrictions as the Committee may determine. Such
restrictions shall be set forth in the applicable Restricted Stock Agreement and
shall apply in addition to any general restrictions that may apply to all
holders of Shares.

PLUS THERAPEUTICS, INC.

2020 STOCK INCENTIVE PLAN

 

- 10 -



--------------------------------------------------------------------------------

SECTION 7.

TERMS AND CONDITIONS OF OPTIONS.

Stock Option Agreement

. Each grant of an Option under the Plan shall be evidenced by a Stock Option
Agreement between the Optionee and the Company. Such Option shall be subject to
all applicable terms and conditions of the Plan and may be subject to any other
terms and conditions which are not inconsistent with the Plan and which the
Committee deems appropriate for inclusion in a Stock Option Agreement. The Stock
Option Agreement shall specify whether the Option is an ISO or an NSO. The
provisions of the various Stock Option Agreements entered into under the Plan
need not be identical. Options may be granted in consideration of a reduction in
the Participant’s other compensation.

Number of Shares

. Each Stock Option Agreement shall specify the number of Shares that are
subject to the Option and shall provide for the adjustment of such number in
accordance with Section 11.

Exercise Price

. Each Stock Option Agreement shall specify the Exercise Price. The Exercise
Price of an ISO shall not be less than 100% of the Fair Market Value of a Share
on the date of grant, except as otherwise provided in 4(c), and the Exercise
Price of an NSO shall not be less 100% of the Fair Market Value of a Share on
the date of grant.  Notwithstanding the foregoing, Options may be granted with
an Exercise Price of less than 100% of the Fair Market Value of a Share on the
date of grant pursuant to a transaction described in, and in a manner consistent
with, Section 424(a) of the Code.  Subject to the foregoing in this Section
7(c), the Exercise Price under any Option shall be determined by the Committee
at its sole discretion. The Exercise Price shall be payable in one of the forms
described in Section 8.

Withholding Taxes

. As a condition to the exercise of an Option, the Optionee shall make such
arrangements as the Committee may require for the satisfaction of any federal,
state, local or foreign withholding tax obligations that may arise in connection
with such exercise. The Optionee shall also make such arrangements as the
Committee may require for the satisfaction of any federal, state, local or
foreign withholding tax obligations that may arise in connection with the
disposition of Shares acquired by exercising an Option.

Exercisability and Term

. Each Stock Option Agreement shall specify the date when all or any installment
of the Option is to become exercisable. The Stock Option Agreement shall also
specify the term of the Option; provided that the term of an ISO shall in no
event exceed 10 years from the date of grant (five years for Employees described
in Section 4(c)). A Stock Option Agreement may provide for accelerated
exercisability in the event of the Optionee’s death, Disability, or retirement
or other events and may provide for expiration prior to the end of its term in
the event of the termination of the Optionee’s Service. Options may be awarded
in combination with SARs, and such an Award may provide that the Options will
not be exercisable unless the related SARs are forfeited. Subject to the
foregoing in this Section 7(e), the Committee at its sole discretion shall
determine when all or any installment of an Option is to become exercisable and
when an Option is to expire.

Exercise of Options

. Each Stock Option Agreement shall set forth the extent to which the Optionee
shall have the right to exercise the Option following termination of the
Optionee’s

PLUS THERAPEUTICS, INC.

2020 STOCK INCENTIVE PLAN

 

- 11 -



--------------------------------------------------------------------------------

Service with the Company and its Subsidiaries, and the right to exercise the
Option of any executors or administrators of the Optionee’s estate or any person
who has acquired such Option(s) directly from the Optionee by bequest or
inheritance. Such provisions shall be determined in the sole discretion of the
Committee, need not be uniform among all Options issued pursuant to the Plan,
and may reflect distinctions based on the reasons for termination of Service.

No Rights as a Stockholder

. An Optionee, or a transferee of an Optionee, shall have no rights (including
voting, dividend and other rights) as a stockholder with respect to any Shares
covered by his Option until such person has satisfied all of the terms and
conditions to receive such Shares, has satisfied any applicable withholding or
tax obligations relating to the Award and the Shares have been issued (as
evidenced by an appropriate entry on the books of the Company or a duly
authorized transfer agent of the Company). The Company will issue (or cause to
be issued) such Shares promptly after the Option is exercised. No adjustments
shall be made for a dividend or other right for which the record date is prior
to the date the Shares are issued, except as provided in Section 11.

Modification or Extension of Options

. Within the limitations of the Plan, the Committee may modify or, extend
outstanding Options or may accept the cancellation of outstanding Options (to
the extent not previously exercised), whether or not granted hereunder, in
return for the grant of new Options for the same or a different number of Shares
and at the same or a different Exercise Price; provided, however, that other
than in connection with an adjustment of Awards pursuant to Section 11, the
Committee may not modify outstanding Options to lower the Exercise Price nor may
the Committee assume or accept the cancellation of outstanding Options in return
for cash or the grant of new Options or SARs with a lower Exercise Price, unless
such action has been approved by the Company’s stockholders. The foregoing
notwithstanding, no modification of an Option shall, without the consent of the
Optionee, materially impair his or her rights or obligations under such Option.

Restrictions on Transfer of Shares

. Any Shares issued upon exercise of an Option shall be subject to such special
forfeiture conditions, rights of repurchase, rights of first refusal and other
transfer restrictions as the Committee may determine. Such restrictions shall be
set forth in the applicable Stock Option Agreement and shall apply in addition
to any general restrictions that may apply to all holders of Shares.

Buyout Provisions

. Except with respect to an Option whose Exercise Price exceeds the Fair Market
Value of the Shares subject to the Option, the Committee may at any time (a)
offer to buy out for a payment in cash or cash equivalents an Option previously
granted or (b) authorize an Optionee to elect to cash out an Option previously
granted, in either case at such time and based upon such terms and conditions as
the Committee shall establish.

PLUS THERAPEUTICS, INC.

2020 STOCK INCENTIVE PLAN

 

- 12 -



--------------------------------------------------------------------------------

SECTION 8.

PAYMENT FOR SHARES.

General Rule

. The entire Exercise Price or Purchase Price of Shares issued under the Plan
shall be payable in lawful money of the United States of America at the time
when such Shares are purchased, except as provided in Section 8(b) through
Section 8(h) below.

Surrender of Stock

. To the extent that a Stock Option Agreement so provides, payment may be made
all or in part by surrendering, or attesting to the ownership of, Shares which
have already been owned by the Optionee or his representative. Such Shares shall
be valued at their Fair Market Value on the date when the new Shares are
purchased under the Plan. The Optionee shall not surrender, or attest to the
ownership of, Shares in payment of the Exercise Price if such action would cause
the Company to recognize compensation expense (or additional compensation
expense) with respect to the Option for financial reporting purposes.

Services Rendered

. At the discretion of the Committee, Shares may be awarded under the Plan in
consideration of services rendered to the Company or a Subsidiary prior to the
award. If Shares are awarded without the payment of a Purchase Price in cash,
the Committee shall make a determination (at the time of the Award) of the value
of the services rendered by the Offeree and the sufficiency of the consideration
to meet the requirements of Section 6(b).

Cashless Exercise

. To the extent that a Stock Option Agreement so provides, payment may be made
all or in part by delivery (on a form prescribed by the Committee) of an
irrevocable direction to a securities broker to sell Shares and to deliver all
or part of the sale proceeds to the Company in payment of the aggregate Exercise
Price.

Exercise/Pledge

. To the extent that a Stock Option Agreement so provides, payment may be made
all or in part by delivery (on a form prescribed by the Committee) of an
irrevocable direction to a securities broker or lender to pledge Shares, as
security for a loan, and to deliver all or part of the loan proceeds to the
Company in payment of the aggregate Exercise Price.

Net Exercise

. To the extent that a Stock Option Agreement so provides, payment may be made
by a “net exercise” arrangement pursuant to which the number of Shares issuable
upon exercise of the Option shall be reduced by the largest whole number of
Shares having an aggregate Fair Market Value that does not exceed the aggregate
Exercise Price (plus tax withholdings, if applicable) and any remaining balance
of the aggregate Exercise Price (and/or applicable tax withholdings) not
satisfied by such reduction in the number of whole Shares to be issued shall be
paid by the Optionee in cash or other form of payment permitted under the Stock
Option Agreement.

Promissory Note

. To the extent that a Stock Option Agreement or Restricted Stock Agreement so
provides, payment may be made all or in part by delivering (on a form prescribed
by the Company) a full-recourse promissory note.

Other Forms of Payment

. To the extent that a Stock Option Agreement or Restricted Stock Agreement so
provides, payment may be made in any other form that is consistent with
applicable laws, regulations and rules.

PLUS THERAPEUTICS, INC.

2020 STOCK INCENTIVE PLAN

 

- 13 -



--------------------------------------------------------------------------------

Limitations under Applicable Law

. Notwithstanding anything herein or in a Stock Option Agreement or Restricted
Stock Agreement to the contrary, payment may not be made in any form that is
unlawful, as determined by the Committee in its sole discretion.

SECTION 9.

STOCK APPRECIATION RIGHTS.

SAR Agreement

. Each grant of a SAR under the Plan shall be evidenced by a SAR Agreement
between the Optionee and the Company. Such SAR shall be subject to all
applicable terms of the Plan and may be subject to any other terms that are not
inconsistent with the Plan. The provisions of the various SAR Agreements entered
into under the Plan need not be identical. SARs may be granted in consideration
of a reduction in the Participant’s other compensation.

Number of Shares

. Each SAR Agreement shall specify the number of Shares to which the SAR
pertains and shall provide for the adjustment of such number in accordance with
Section 11.

Exercise Price

. Each SAR Agreement shall specify the Exercise Price. The Exercise Price of a
SAR shall not be less than 100% of the Fair Market Value of a Share on the date
of grant.  Notwithstanding the foregoing, SARs may be granted with an Exercise
Price of less than 100% of the Fair Market Value of a Share on the date of grant
pursuant to a transaction described in, and in a manner consistent with, Section
424(a) of the Code.  Subject to the foregoing in this Section 9(c), the Exercise
Price under any SAR shall be determined by the Committee in its sole discretion.

Exercisability and Term

. Each SAR Agreement shall specify the date when all or any installment of the
SAR is to become exercisable. The SAR Agreement shall also specify the term of
the SAR. A SAR Agreement may provide for accelerated exercisability in the event
of the Participant’s death, Disability or retirement or other events and may
provide for expiration prior to the end of its term in the event of the
termination of the Participant’s service. SARs may be awarded in combination
with Options, and such an Award may provide that the SARs will not be
exercisable unless the related Options are forfeited. A SAR may be included in
an ISO only at the time of grant but may be included in an NSO at the time of
grant or thereafter. A SAR granted under the Plan may provide that it will be
exercisable only in the event of a Change in Control.

No Rights as a Stockholder

. A Participant, or a transferee of a Participant, shall have no rights
(including voting, dividend and other rights) as a stockholder with respect to
any Shares pertaining to his SAR until the date such person has satisfied all of
the terms and conditions to receive such Shares, has satisfied any applicable
withholding or tax obligations relating to the Award and any Shares have been
issued pursuant to the SAR (to the extent the SAR is settled in Shares and as
evidenced by an appropriate entry on the books of the Company or a duly
authorized transfer agent of the Company). No adjustments shall be made for a
dividend or other right for which the record date is prior to the date the
Shares are issued, except as provided in Section 11.

Exercise of SARs

. Upon exercise of a SAR, the Optionee (or any person having the right to
exercise the SAR after his or her death) shall receive from the Company (a)
Shares, (b) cash or (c) a combination of Shares and cash, as the Committee shall
determine. The amount of cash and/or the Fair Market Value of Shares received
upon exercise of SARs shall, in the aggregate, be equal to

PLUS THERAPEUTICS, INC.

2020 STOCK INCENTIVE PLAN

 

- 14 -



--------------------------------------------------------------------------------

the amount by which the Fair Market Value (on the date of surrender) of the
Shares subject to the SARs exceeds the Exercise Price.

Modification, Extension or Assumption of SARs

. Within the limitations of the Plan, the Committee may modify, extend or assume
outstanding SARs or may accept the cancellation of outstanding SARs (whether
granted by the Company or by another issuer) in return for the grant of new SARs
for the same or a different number of Shares and at the same or a different
Exercise Price; provided, however, that other than in connection with an
adjustment of Awards pursuant to Section 11, the Committee may not modify
outstanding SARs to lower the Exercise Price nor may the Committee assume or
accept the cancellation of outstanding SARs in return for cash or the grant of
new Options or SARs with a lower Exercise Price, unless such action has been
approved by the Company’s stockholders. The foregoing notwithstanding, no
modification of a SAR shall, without the consent of the holder, materially
impair his or her rights or obligations under such SAR.

Buyout Provisions

. Except with respect to a SAR whose Exercise Price exceeds the Fair Market
Value of the Shares subject to the SAR, the Committee may at any time (a) offer
to buy out for a payment in cash or cash equivalents a SAR previously granted,
or (b) authorize an Optionee to elect to cash out a SAR previously granted, in
either case at such time and based upon such terms and conditions as the
Committee shall establish.

SECTION 10.

STOCK UNITS.

Stock Unit Agreement

. Each grant of Stock Units under the Plan shall be evidenced by a Stock Unit
Agreement between the recipient and the Company. Stock Units shall be subject to
all applicable terms of the Plan and may be subject to any other terms that are
not inconsistent with the Plan. The provisions of the various Stock Unit
Agreements entered into under the Plan need not be identical. Stock Units may be
granted in consideration of a reduction in the Participant’s other compensation.

Payment for Awards

. To the extent that an Award is granted in the form of Stock Units, no cash
consideration shall be required of the Award recipients.

Vesting Conditions

. Each Award of Stock Units may or may not be subject to vesting. Vesting shall
occur, in full or in installments, upon satisfaction of the conditions specified
in the Stock Unit Agreement. A Stock Unit Agreement may provide for accelerated
vesting in the event of the Participant’s death, Disability or retirement or
other events.

Voting and Dividend Rights

. The holders of Stock Units shall have no voting rights. Prior to settlement or
forfeiture, any Stock Unit awarded under the Plan may, at the Committee’s
discretion, carry with it a right to dividend equivalents. Such right entitles
the holder to be credited with an amount equal to all cash dividends paid on one
Share while the Stock Unit is outstanding. Dividend equivalents may be converted
into additional Stock Units. Settlement of dividend equivalents may be made in
the form of cash, in the form of Shares, or in a combination of both. Dividend
equivalents shall not be distributed prior to settlement of the Stock Unit to
which the dividend equivalents pertain.  Prior to distribution, any dividend
equivalents which are not paid shall

PLUS THERAPEUTICS, INC.

2020 STOCK INCENTIVE PLAN

 

- 15 -



--------------------------------------------------------------------------------

be subject to the same conditions and restrictions (including without
limitation, any forfeiture conditions) as the Stock Units to which they attach.

Form and Time of Settlement of Stock Units

. Settlement of vested Stock Units may be made in the form of (a) cash, (b)
Shares or (c) any combination of both, as determined by the Committee. The
actual number of Stock Units eligible for settlement may be larger or smaller
than the number included in the original Award, based on predetermined
performance factors. Methods of converting Stock Units into cash may include
(without limitation) a method based on the average Fair Market Value of Shares
over a series of trading days. Vested Stock Units may be settled in a lump sum
or in installments. The distribution may occur or commence when all vesting
conditions applicable to the Stock Units have been satisfied or have lapsed, or
it may be deferred to any later date, subject to compliance with Section 409A of
the Code. The amount of a deferred distribution may be increased by an interest
factor or by dividend equivalents. Until an Award of Stock Units is settled, the
number of such Stock Units shall be subject to adjustment pursuant to Section
11.

Death of Recipient

. Any Stock Units Award that becomes payable after the recipient’s death shall
be distributed to the recipient’s beneficiary or beneficiaries. Each recipient
of a Stock Units Award under the Plan shall designate one or more beneficiaries
for this purpose by filing the prescribed form with the Company. A beneficiary
designation may be changed by filing the prescribed form with the Company at any
time before the Award recipient’s death. If no beneficiary was designated or if
no designated beneficiary survives the Award recipient, then any Stock Units
Award that becomes payable after the recipient’s death shall be distributed to
the recipient’s estate.

Creditors’ Rights

. A holder of Stock Units shall have no rights other than those of a general
creditor of the Company. Stock Units represent an unfunded and unsecured
obligation of the Company, subject to the terms and conditions of the applicable
Stock Unit Agreement.

SECTION 11.

ADJUSTMENT OF SHARES.

Adjustments

. In the event of a subdivision of the outstanding Stock, a declaration of a
dividend payable in Shares, a declaration of a dividend payable in a form other
than Shares in an amount that has a material effect on the price of Shares, a
combination or consolidation of the outstanding Stock (by reclassification or
otherwise) into a lesser number of Shares, a recapitalization, a spin-off or a
similar occurrence, the Committee shall make appropriate and equitable
adjustments in:

(i)The class(es) and maximum number of securities available for future Awards
under Section 5;

(ii)The class(es) and number of securities that may be issued pursuant to the
exercise of ISOs pursuant to Section 5;

(iii)The class(es) and number of securities covered by each outstanding Option
and SAR;

(iv)The Exercise Price under each outstanding Option and SAR; and

PLUS THERAPEUTICS, INC.

2020 STOCK INCENTIVE PLAN

 

- 16 -



--------------------------------------------------------------------------------

(v)The classes and number of securities subject to any outstanding Award.

The Committee will make such adjustments, and its determination will be final,
binding and conclusive.  Except as provided in this Section 11, a Participant
shall have no rights by reason of any issue by the Company of stock of any class
or securities convertible into stock of any class, any subdivision or
consolidation of shares of stock of any class, the payment of any stock dividend
or any other increase or decrease in the number of shares of stock of any class.

Dissolution or Liquidation

. To the extent not previously exercised or settled, Options, SARs and Stock
Units shall terminate immediately prior to the dissolution or liquidation of the
Company.

Reorganizations

. In the event that the Company is a party to a merger or other reorganization,
outstanding Awards shall be subject to the agreement of merger or
reorganization. Subject to compliance with Section 409A of the Code, such
agreement shall provide for:

(i)The continuation of the outstanding Awards by the Company, if the Company is
a surviving corporation;

(ii)The assumption of the outstanding Awards by the surviving corporation or its
parent or subsidiary;

(iii)The substitution by the surviving corporation or its parent or subsidiary
of its own awards for the outstanding Awards;

(iv)Full exercisability or vesting and accelerated expiration of the outstanding
Awards, provided, however, that the Committee may require Participants to
complete and deliver to the Company a notice of exercise before the effective
date of the merger or reorganization, which exercise is contingent upon the
effectiveness of such merger or reorganization;

(v)Cancellation of the Award, to the extent not vested or not exercised prior to
the effective time of the merger or reorganization, in exchange for such cash
consideration, if any, as the Committee, in its sole discretion, may consider
appropriate; or

(vi)Settlement of the intrinsic value of the outstanding Awards (whether or not
then vested or exercisable) in cash or cash equivalents or equity (including
cash or equity subject to deferred vesting and delivery consistent with the
vesting restrictions applicable to such Awards or the underlying Shares)
followed by cancellation of such Awards (and, for the avoidance of doubt, if as
of the date of the occurrence of the transaction the Committee determines in
good faith that no amount would have been attained upon the exercise of such
Award or realization of the Participant’s rights, then such Award may be
terminated by the Company without payment, and such amount may be delayed to the
same extent that payment of consideration to the holders of Common Stock in
connection with the merger or reorganization is delayed as a result of escrows,
earnouts, holdbacks or other contingencies); in each case without the
Participant’s consent.  Any acceleration of payment or an amount that

PLUS THERAPEUTICS, INC.

2020 STOCK INCENTIVE PLAN

 

- 17 -



--------------------------------------------------------------------------------

is subject to Section 409A of the Code will be delayed, if necessary, until the
earliest time that such payment would be permissible under Section 409A of the
Code without triggering any additional taxes applicable under Section 409A of
the Code.

The Company need not take the same action or actions with respect to all Awards
or portions thereof or with respect to all Participants.  The Company may take
different actions with respect to the vested and unvested portions of an Award.

Reservation of Rights

. Except as provided in this Section 11, an Optionee, Offeree or Participant
shall have no rights by reason of any subdivision or consolidation of shares of
stock of any class, the payment of any dividend or any other increase or
decrease in the number of shares of stock of any class. Any issue by the Company
of shares of stock of any class, or securities convertible into shares of stock
of any class, shall not affect, and no adjustment by reason thereof shall be
made with respect to, the number or Exercise Price of Shares subject to an
Award. The grant of an Award pursuant to the Plan shall not affect in any way
the right or power of the Company to make adjustments, reclassifications,
reorganizations or changes of its capital or business structure, to merge or
consolidate or to dissolve, liquidate, sell or transfer all or any part of its
business or assets.

Change in Control

.  In its discretion, the Committee pay provide in the Award Agreement governing
an Award or at any other time may take such action as it deems appropriate to
provide for acceleration of the exercisability, vesting and/or settlement in
connection with a Change in Control of each or any outstanding Award or portion
thereof and shares acquired pursuant thereto upon such conditions, including
termination of the Participant’s Service prior to, upon or following such Change
in Control, and to such extent as the Committee shall determine.  In the absence
of such provision in an Award Agreement or any such action taken by the
Committee, no acceleration will occur.

SECTION 12.

DEFERRAL OF AWARDS.

Committee Powers

. Subject to compliance with Section 409A of the Code, the Committee (in its
sole discretion) may permit or require a Participant to:

(i)Have cash that otherwise would be paid to such Participant as a result of the
exercise of a SAR or the settlement of Stock Units credited to a deferred
compensation account established for such Participant by the Committee as an
entry on the Company’s books;

(ii)Have Shares that otherwise would be delivered to such Participant as a
result of the exercise of an Option or SAR converted into an equal number of
Stock Units; or

(iii)Have Shares that otherwise would be delivered to such Participant as a
result of the exercise of an Option or SAR or the settlement of Stock Units
converted into amounts credited to a deferred compensation account established
for such Participant by the Committee as an entry on the Company’s books. Such
amounts shall be determined by reference to the Fair Market Value of such Shares
as of the date when they otherwise would have been delivered to such
Participant.

PLUS THERAPEUTICS, INC.

2020 STOCK INCENTIVE PLAN

 

- 18 -



--------------------------------------------------------------------------------

General Rules

. A deferred compensation account established under this Section 12 may be
credited with interest or other forms of investment return, as determined by the
Committee. A Participant for whom such an account is established shall have no
rights other than those of a general creditor of the Company. Such an account
shall represent an unfunded and unsecured obligation of the Company and shall be
subject to the terms and conditions of the applicable agreement between such
Participant and the Company. If the deferral or conversion of Awards is
permitted or required, the Committee (in its sole discretion) may establish
rules, procedures and forms pertaining to such Awards, including (without
limitation) the settlement of deferred compensation accounts established under
this Section 12.

SECTION 13.

AWARDS UNDER OTHER PLANS.

The Company may grant awards under other plans or programs. Such awards may be
settled in the form of Shares issued under this Plan. Such Shares shall be
treated for all purposes under the Plan like Shares issued in settlement of
Stock Units and shall, when issued, reduce the number of Shares available under
Section 5.

SECTION 14.

LEGAL AND REGULATORY REQUIREMENTS.

Shares shall not be issued under the Plan unless the issuance and delivery of
such Shares complies with (or is exempt from) all applicable requirements of
law, including (without limitation) the Securities Act of 1933, as amended, the
rules and regulations promulgated thereunder, state securities laws and
regulations and the regulations of any stock exchange on which the Company’s
securities may then be listed, and the Company has obtained the approval or
favorable ruling from any governmental agency which the Company determines is
necessary or advisable. The Company shall not be liable to a Participant or
other persons as to: (a) the non-issuance or sale of Shares as to which the
Company has not obtained from any regulatory body having jurisdiction the
authority deemed by the Company’s counsel to be necessary to the lawful issuance
and sale of any Shares under the Plan; and (b) any tax consequences expected,
but not realized, by any Participant or other person due to the receipt,
exercise or settlement of any Award granted under the Plan.

SECTION 15.

WITHHOLDING TAXES.

Withholding Taxes

. To the extent required by applicable federal, state, local or foreign law, a
Participant or his or her successor shall make arrangements satisfactory to the
Company for the satisfaction of any withholding tax obligations that arise in
connection with the Plan. The Company shall not be required to issue any Shares
or make any cash payment under the Plan until such obligations are satisfied.

Share Withholding

. The Committee may permit a Participant to satisfy all or part of his or her
withholding or income tax obligations by having the Company withhold all or a
portion of any Shares that otherwise would be issued to him or her or by
surrendering all or a portion of any Shares that he or she previously acquired.
Such Shares shall be valued at their Fair Market Value on the date when taxes
otherwise would be withheld in cash. In no event may a Participant have Shares
withheld that would otherwise be issued to him or her in excess of the number
necessary to satisfy the maximum legally required tax withholding.

PLUS THERAPEUTICS, INC.

2020 STOCK INCENTIVE PLAN

 

- 19 -



--------------------------------------------------------------------------------

SECTION 16.

OTHER PROVISIONS APPLICABLE TO AWARDS.

Transferability

. Unless the agreement evidencing an Award (or an amendment thereto authorized
by the Committee) expressly provides otherwise, no Award granted under this
Plan, nor any interest in such Award, may be sold, assigned, conveyed, gifted,
pledged, hypothecated or otherwise transferred in any manner (prior to the
vesting and lapse of any and all restrictions applicable to Shares issued under
such Award), other than by will or the laws of descent and distribution;
provided, however, that an ISO may be transferred or assigned only to the extent
consistent with Section 422 of the Code. Any purported assignment, transfer or
encumbrance in violation of this Section 16(a) shall be void and unenforceable
against the Company.

Performance Criteria

. The number of Shares or other benefits granted, issued, retainable and/or
vested under an Award may be made subject to the attainment of performance
goals.  

(i)The Committee may utilize performance criteria including, but not limited to
any of the following performance criteria: (a) cash flow (including operating
cash flow), (b) earnings per share, (c) earnings before any combination of
interest, taxes, depreciation or amortization, (d) return on equity, (e) total
stockholder return, (f) share price performance, (g) return on capital, (h)
return on assets or net assets, (i) revenue, (j) income or net income, (k)
operating income or net operating income, (l) operating profit or net operating
profit, (m) operating margin or profit margin (including as a percentage of
revenue), (n) return on operating revenue, (o) return on invested capital, (p)
market segment shares, (q) costs, (r) expenses, (s) achievement of target levels
of discovery and/or development of products or services, including but not
limited to research or regulatory achievements, (t) third party coverage and/or
reimbursement objectives, (u) test volume metrics, (v) objective customer
indicators (including, without limitation, customer satisfaction), (w)
improvements in productivity, (x) attainment of objective operating goals, (y)
objective employee metrics or (z) any other measures of performance selected by
the Committee (“Qualifying Performance Criteria”), any of which may be measured
either individually, alternatively or in any combination, applied to either the
individual, the Company as a whole or to a business unit or subsidiary of the
Company, either individually, alternatively or in any combination, and measured
either annually or cumulatively over a period of years, or on the basis of any
other specified period, on an absolute basis or relative to a pre-established
target, to previous years’ results or to a designated comparison group or index,
and subject to specified adjustments, in each case as specified by the Committee
in the Award.

(ii)Unless specified otherwise by the Committee at the time the performance
goals are established, the Committee shall appropriately adjust the method of
evaluating performance under a Qualifying Performance Criteria for a performance
period as follows: (a) to exclude asset write-downs, (b) to exclude litigation
or claim judgments or settlements, (c) to exclude the effect of changes in tax
law, accounting principles or other such laws or provisions affecting reported
results, (d) to exclude accruals for reorganization and restructuring programs,
(e) to exclude any extraordinary nonrecurring items as determined under
generally accepted accounting principles and/or described in managements’
discussion and analysis of financial condition and results of operations
appearing in the Company’s

PLUS THERAPEUTICS, INC.

2020 STOCK INCENTIVE PLAN

 

- 20 -



--------------------------------------------------------------------------------

annual report to stockholders for the applicable year, (f) to exclude the
dilutive and/or accretive effects of acquisitions or joint ventures, (g) to
assume that any business divested by the Company achieved performance objectives
at targeted levels during the balance of a performance period following such
divestiture, (h) to exclude the effect of any change in the outstanding shares
of common stock of the Company by reason of any stock dividend or split, stock
repurchase, reorganization, recapitalization, merger, consolidation, spin-off,
combination or exchange of shares or other similar corporate change, or any
distributions to common stockholders other than regular cash dividends, (i) to
exclude the effects of stock based compensation; (j) to exclude costs incurred
in connection with potential acquisitions or divestitures that are required to
be expensed under generally accepted accounting principles and (k) to make other
appropriate adjustments selected by the Committee.

The Committee shall establish in writing the applicable performance goals (and
any variation to the adjustments specified in the preceding subparagraph (ii)),
and an objective method for determining the Award earned by a Participant if the
goals are attained, while the outcome is substantially uncertain, and shall
determine and certify in writing, for each Participant, the extent to which the
performance goals have been met prior to payment or vesting of the Award. The
Committee may reserve the right, in its sole discretion, to reduce the amount of
compensation otherwise payable under the Plan upon the attainment of the
pre-established performance goals.  

SECTION 17.

NO EMPLOYMENT RIGHTS.

No provision of the Plan, nor any right or Award granted under the Plan, shall
be construed to give any person any right to become, to be treated as, or to
remain an Employee, Consultant or Outside Director. The Company and its
Subsidiaries and Affiliates reserve the right to terminate any person’s Service
at any time and for any reason, with or without notice.

SECTION 18.

SECTION 409A.  

The Plan is intended to comply with Section 409A of the Code to the extent
subject thereto, and, accordingly, to the maximum extent permitted, the Plan
shall be interpreted and administered to be in compliance
therewith.  Notwithstanding the foregoing, neither the Company nor the Committee
shall have any obligation to take any action to prevent the assessment of any
additional tax or penalty on any Participant under Section 409A of the Code and
neither the Company nor the Committee will have any liability to any Participant
for such additional tax or penalty.

Each Award that provides for “nonqualified deferred compensation” within the
meaning of Section 409A of the Code shall be subject to such additional rules
and requirements as specified by the Committee from time to time in order to
comply with Section 409A of the Code.  If any amount under such an Award is
payable upon a “separation from service” (within the meaning of Section 409A of
the Code) to a Participant who is then considered a “specified employee” (within
the meaning of Section 409A of the Code), then no such payment shall be made
prior to the date that is the earlier of (i) six months and one day after the
Participant’s separation from service, or (ii) the Participant’s death, but only
to the extent such delay is necessary to prevent such payment from being subject
to interest, penalties and/or additional tax imposed pursuant to Section 409A of
the Code.  In addition,

PLUS THERAPEUTICS, INC.

2020 STOCK INCENTIVE PLAN

 

- 21 -



--------------------------------------------------------------------------------

the settlement of any such Award may not be accelerated except to the extent
permitted by Section 409A of the Code.

SECTION 19.

DURATION AND AMENDMENTS.

Term of the Plan

. The Plan, as set forth herein, shall become effective on the Effective
Date.  No Award may be granted hereunder prior to the Effective Date. The Board
of Directors may suspend or terminate the Plan at any time. No ISOs may be
granted after the tenth anniversary of the earlier of (i) the date the Plan is
adopted by the Board of Directors, or (ii) the date the Plan is approved the
stockholders of the Company.

Right to Amend or Terminate the Plan

. The Board of Directors may amend or terminate the Plan at any time and from
time to time. Rights and obligations under any Award granted before amendment of
the Plan shall not be materially impaired by such amendment, except with consent
of the Participant. An amendment of the Plan shall be subject to the approval of
the Company’s stockholders only to the extent required by applicable laws,
regulations or rules.

Effect of Termination

. No Awards shall be granted under the Plan after the termination thereof. The
termination of the Plan shall not affect Awards previously granted under the
Plan.

SECTION 20.

AWARDS TO NON-U.S. PARTICIPANTS.

Awards may be granted to Participants who are non-United States nationals or
employed or providing services outside the United States, or both, on such terms
and conditions different from those applicable to Awards to Participants who are
employed or providing services in the United States as may, in the judgment of
the Committee, be necessary or desirable to recognize differences in local law,
currency or tax policy or custom. The Committee also may impose conditions on
the exercise, vesting or settlement of Awards in order to minimize the Company’s
obligation with respect to tax equalization for Participants on assignments
outside their home country. The Committee may, in its sole discretion, adjust
the value of any Awards or any amounts due to Participants hereunder to reflect
any foreign currency conversions or fluctuations in foreign currency exchange
rates; provided, however, that none of the Company or any Parent, Subsidiary or
Affiliate shall be liable for any foreign exchange rate fluctuations between a
Participant’s local currency and the United States Dollar that may affect the
value of any Awards or of any amounts due to a Participant hereunder.

SECTION 21.

FORFEITURE, CANCELLATION OR CLAWBACK OF AWARDS.

(a)

The Committee may specify in an Award Agreement that the Participant’s rights,
payments, and benefits with respect to an Award shall be subject to reduction,
cancellation, forfeiture, or recoupment upon the occurrence of specified events,
in addition to any otherwise applicable vesting or performance conditions of an
Award.  Such events may include, but shall not be limited to, termination of
Service for Cause or any act by a Participant, whether before or after
termination of Service, that would constitute Cause for termination of Service.

(b)

If the Company is required to prepare an accounting restatement due to the
material noncompliance of the Company, as a result of misconduct, with any
financial reporting requirement

PLUS THERAPEUTICS, INC.

2020 STOCK INCENTIVE PLAN

 

- 22 -



--------------------------------------------------------------------------------

under the securities laws, at the discretion of the Committee, any Participant
who knowingly or through gross negligence engaged in the misconduct, or who
knowingly or through gross negligence failed to prevent the misconduct, and any
Participant who is one of the individuals subject to automatic forfeiture under
Section 304 of the Sarbanes-Oxley Act of 2002, shall reimburse the Company for
(i) the amount of any payment in settlement of an Award received by such
Participant during the twelve (12) month period following the first public
issuance or filing with the United States Securities and Exchange Commission
(whichever first occurred) of the financial document embodying such financial
reporting requirement, and (ii) any profits realized by such Participant from
the sale of securities of the Company during such twelve- (12) month period.  In
addition, to the extent claw-back or similar provisions applicable to Awards are
required by applicable law, listing standards and/or policies adopted by the
Company, Awards granted under the Plan shall be subject to such provisions.

SECTION 22.

GOVERNING LAW.

The Plan, each Award Agreement and each Award and all disputes or controversies
arising out of or relating thereto and all other matters shall be governed by,
and construed in accordance with, the internal laws of the State of Delaware as
to matters within the scope thereof, without regard to the laws of any other
jurisdiction that might be applied because of the conflicts of laws principles
of any state.

PLUS THERAPEUTICS, INC.

2020 STOCK INCENTIVE PLAN

 

- 23 -

